DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
           The specification does not teach how each cycle deposits Li on the copper negative current collector because no lithium material is present in the battery system.             In addition, it is unclear in Figure 2 and [0052], how the electrolyte solution would be positioned and labeled as ( E ) between only the negative current collector (AC) and the separator (S) because the electrolyte is a solution in not a solid electrolyte in the electrolyte with flow between the negative current collector and the positive current collector.

The disclosure is objected to because of the following informalities: The abbreviation such as NMC needs to be corrected. 
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positive electrode active material comprising a lithium metal oxide, does not reasonably provide enablement for any positive electrode active materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0047].

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positive electrode active material comprising LiFePO4, does not reasonably provide enablement for a phosphate compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0047].

Claims 6, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.             Claim 6 is rejected because it is unclear how the electrolyte which is a liquid is only provided between the negative electrode current collector and the separator.  The claim should go back as previously claimed as “an electrolyte solution provided between the negative electrode current collector and the positive electrode current collector”.                                                
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.            Zhang et al. (US 2016/0240896 A1) disclose in [0063], a lithium metal or anode-free rechargeable battery cell comprising lithium salts of lithium difluoro(oxalato)borate (LiDFOB), LiTFSI, LiClO4, lithium tetrafluoroborate (LiBF4), etc. and a solvent mixture comprising DME, EC, PC, DMC, DEC, FEC, etc.  Zhang discloses in [0064], that the concentration of lithium salt in the electrolyte is within the range of 1.1-8 M, such as 2.5-8 M, etc.

           Chang et al. (JP 2019-121609, machine translation) teaches and shows in Figure 1A, an anodeless lithium metal battery comprising a cathode (18) comprising a cathode current collector (14) and a cathode active material layer (15); an anode current collector (11); a composite electrolyte (12) comprising a 1st liquid electrolyte (12b); a liquid impermeable ion conductive composite membrane (13) and a porous membrane (16). The 2nd liquid electrolyte comprises carbonate compounds such as ethylene carbonate, dimethyl carbonate, diethyl carbonate, fluoroethylene carbonate, etc. Chang et al. teaches that the lithium salt may comprise LiPF6, LiTFSI, LiBOB, etc. Chang et al. teaches an Example 1, a liquid electrolyte prepared by mixing 0.4 M LiTFSI, 0.6 M LiBOB, ethylene carbonate and ethyl methyl carbonate.  

    PNG
    media_image1.png
    195
    499
    media_image1.png
    Greyscale

            Martin et al. (US 2020/0220220) teaches in claims 1 and 3-5, a lithium metal or anode-free rechargeable battery cell comprising an electrolyte comprising lithium difluoro(oxalato)borate and lithium tetrafluoroborate and a solvent comprising fluoroethylene carbonate and diethyl carbonate in a ratio of 0.5:3 to about 3:0.5 by volume and teaches in claims 6-7, wherein the molar concentration of the lithium difluoro(oxalato)borate is between 0.5-2M in the molar concentration of the lithium tetrafluoroborate is between 0.5-2M.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727